It is my
great pleasure to congratulate you, Mr. President, on
your election as President of the General Assembly at
its fifty-fifth session and to wish you every success in
your task. May I also assure you of my delegation's
cooperation in achieving the objectives we all desire. It
is also my pleasure to thank your predecessor,
Mr. Theo-Ben Gurirab, for his efforts in conducting the
proceedings of the fifty-fourth session, as well as the
proceedings of the special sessions held during the
same period.
I would like to avail myself of this opportunity to
express my deep appreciation for the valuable and
constant efforts that Secretary-General Kofi Annan has
made to enable the Organization to deliver its message
and to enhance its role in the maintenance of peace and
security throughout the world.
May I also extend my delegation's
congratulations to the Government and people of
Tuvalu on the occasion of its admission to membership
in the United Nations. Its admission is a further
demonstration of the universality of the Organization.
The fifty-fifth session is remarkable because it
also encompasses the work of the Millennium Summit,
which was attended by a large number of leaders of
Member States. The very presence of those leaders, and
the discussions and meetings they held, served to
underscore the importance they attach to the role and
responsibilities of the United Nations in the new
century. They also identified the changes and
challenges that will require joint international
cooperation on the basis of the lofty and noble
principles and purposes enshrined in the Organization's
Charter.
More than half a century after its establishment,
the world Organization must deal effectively with
political, economic, social and cultural changes and
take advantage of their positive impact. This is
particularly the case with regard to the ongoing and
accelerating revolution in the fields of
communications, modern technology and economic
globalization. In this regard, it is my pleasure to
commend the Secretary-General's report to the
Millennium Summit, entitled, “We the peoples: the role
of the United Nations in the twenty-first century”. That
report has shed light on the global issues of the years to
come and includes the positive aspects, misgivings and
apprehensions associated with those issues.
The State of Bahrain welcomes the United
Nations Millennium Declaration and the reaffirmation
by Member States of their faith in the Charter's
principles and the need to strengthen the role of the
Organization. We are confident that if we are
successful in giving effect to those principles, the
2

Organization will be able to fulfil its political,
economic, social and human responsibilities. Foremost
among those responsibilities are the preservation of
international peace and security and combating disease,
poverty, ignorance, drugs, violence, terrorism and
crime. Those responsibilities also include preservation
of the environment and natural resources.
While the cold war era threatened the world with
the dangers and risks of war, the ultimate challenges
the world must face in the future include border
disputes, racial and ethnic conflict, globalization of the
international economy, development issues, and other
political, social and environmental challenges, as well
as issues related to weapons of mass destruction and
terrorism.
The State of Bahrain — whose full integration
and close association with the international community
was emphasized in the address to the Millennium
Summit by His Highness Shaikh Hamad Bin Isa
Al-Khalifa — is determined to continue to shoulder its
national, regional and international responsibilities
with a view to meeting the requirements of the new
century. Given its ancient civilization and the fact that
it is fully committed to the obligations associated with
membership in the United Nations and the international
community, Bahrain will deal positively and within the
framework of regional and international cooperation
with the changes dictated by the new era in such a
manner as to ensure justice, security, peace and
prosperity for all.
Since it attained political independence and began
to exercise full sovereignty over all its islands,
territories and territorial waters, in 1971, under the late
Emir, His Highness Shaikh Isa Bin Salman Al-Khalifa,
the State of Bahrain has constantly sought to build a
modern State and a developed civil society by
preparing and training its people to deal with the
requirements of the modern age and to take a positive
role in the changes taking place currently and in the
future. Today, in its new era, the State of Bahrain
continues its strenuous efforts at modernization and
progress through domestic openness and by taking
progressive and measured steps in various fields. Those
steps include guaranteeing freedoms and ensuring the
rule of law and women's participation in all aspects of
national life, notably through membership in the
Consultative Council.
In the field of human rights, Bahrain continues to
take considerable steps by signing a number of
international conventions in recognition of the
importance of those rights. Those conventions have
made the resulting legal rights and obligations
absolutely clear, while at the same time they firmly
oppose the use of human rights as a pretext for
interfering in internal affairs or for undermining
religious beliefs, human values and cultural and social
characteristics of States.
Despite its continuous efforts and the admirable
standing it has achieved in the field of human
development, the State of Bahrain, like other
developing island States, faces a number of challenges
stemming from its limited size, high population density
and limited natural resources. As a result, Bahrain has
undertaken ambitious development projects with a
view to diversifying the sources of its national income.
Those projects include an open economic policy that
has made Bahrain an advanced regional and global
commercial and financial centre.
In the area of foreign relations and the fulfilment
of national and international obligations, the State of
Bahrain's contributions to the maintenance of
international peace and security are evidenced by the
close relations it maintains with brotherly and friendly
States on the basis of cooperation, mutual interests,
mutual respect and non-interference in the internal
affairs of other States. Driven by its firm belief in the
importance of regional and international security, the
maintenance of which is a joint responsibility, and in
the light of the serious and dangerous events witnessed
by the Gulf region over the last 20 years the effects and
ramifications of which continue to pose a threat to the
security and stability of the area, the State of Bahrain
will continue to call for adherence by all States to the
principles that contribute to the maintenance of
security and peace and the prevalence of stability,
progress and prosperity.
Among the most important of those principles are
respect for the status quo and the sanctity of existing
borders; establishment of relations among States on the
basis of the principles of good neighbourliness, mutual
respect and non-interference in the internal affairs of
other States; recognition of the national sovereignty of
each State; and settlement of disputes through peaceful
means and in accordance with the principles of
international law accepted by the parties to the dispute.
3

On this basis, and given its commitment to the
maintenance of international peace and security,
especially in the strategically important Gulf region, in
which many States have vital interests, the State of
Bahrain reaffirms its principled and consistent
positions on current regional and international issues.
Accordingly, it renews its invitation to Iraq to
cooperate with the United Nations; to fully implement
relevant Security Council resolutions, particularly
those relating to weapons of mass destruction; and to
release prisoners and detainees of Kuwaiti and other
nationalities, as a means leading to the lifting of
sanctions and to an end to the suffering of the brotherly
Iraqi people. Meanwhile, it declares anew its call for
the preservation of Iraq's independence, sovereignty
and territorial integrity and its objection to any
interference in Iraq's internal affairs.
With its deep interest and concern for a continued
spirit of cooperation and good-neighbourly relations
among the Gulf States, the State of Bahrain hopes that
the positive developments in relations between the
States of the Gulf Cooperation Council (GCC) and the
Islamic Republic of Iran will lead to a peaceful
resolution of the dispute over the three islands — Abu
Musa, Greater Tunb and Lesser Tunb — which all
belong to the United Arab Emirates. It also reaffirms
its support for all efforts to that end and hopes that the
work of the tripartite ministerial committee established
by the Gulf Cooperation Council will succeed in
finding a solution aimed at ensuring the preservation of
the region's security and stability, in an atmosphere of
amicable and natural relations among all its States and
peoples.
The Middle East peace process has witnessed,
and continues to witness, developments, both
politically and on the ground, as evidenced by the
contacts and negotiations between the Palestinian
Authority and Israel, including, most importantly, the
Camp David summit, held recently under the auspices
of the United States of America, with a view to
reaching a final agreement between the two parties.
Further, the contacts that have taken place in
Washington in search of a possible resumption of
negotiations on the Syrian-Israeli track are among the
most significant developments in the peace process this
year, despite the failure of such efforts owing to
Israel's refusal to withdraw completely from the Syrian
Arab Golan to the borders of 4 June 1967.
Insofar as the situation on the ground is
concerned, the withdrawal from southern Lebanon,
which Israel was forced to carry out as a result of the
steadfast opposition and heroic resistance put up by the
brotherly Lebanese people against the occupation,
constitutes a significant turning point in the peace
process and demonstrates that occupation can in no
way ensure security.
The developments through which the peace
process has gone on all tracks and in all stages have
shown that the success of the process and the
achievement of the desired just, comprehensive and
durable peace are contingent upon the implementation
of Security Council resolutions 242 (1967) and 338
(1973) and of all relevant resolutions of international
legality, which call for the withdrawal of Israel from all
Arab territories occupied since 1967 and acknowledge
the legitimate rights of the Palestinian people,
including the right to establish their own independent
state, with Jerusalem as its capital.
In accepting peace, with all the steps it entails, as
a strategic option, the Arab side had hoped that Israel
would implement all these resolutions and fulfil the
terms of all agreements and commitments, as well as
abide by the principles of the 1991 Madrid Conference,
notably the principle of land for peace.
We believe that a fully comprehensive solution is
a fundamental prerequisite for the achievement of a
just, durable and comprehensive peace in a region
whose peoples have been beset by conflicts and
instability, which have drained their resources and
abilities in the context of a heated and futile arms race
that has deprived all parties of security. In order to save
the peace process from total collapse and failure, we
call upon the co-sponsors of the peace process and the
international community to redouble their efforts and
pressure Israel into meeting the requirements of peace
by fully implementing all resolutions of international
legality.
Despite the easing of global tensions with respect
to certain regional and international issues, there are
still issues in a number of different regions that give
rise to concern on the part of the international
community and that threaten security and stability, both
within those regions and beyond.
It is unfortunate that internal strife persists in
Afghanistan and the Democratic Republic of Congo, as
well as in other areas. We therefore call once again for
4

the intensification of efforts to find solutions to such
conflicts and to encourage the parties to direct their
efforts and capacities towards the settlement of their
disputes and the development of their countries and
societies. We are pleased, in this connection, to
welcome the recent positive developments in Somalia,
which have led to the election of a President in that
country. We appreciate all the efforts that have been
exerted towards that outcome, which, we hope, will
bring about security and stability for Somalia and for
its brotherly people.
Furthermore, it is our pleasure to express our
satisfaction at the agreement reached in Algeria this
year between two neighbours, Ethiopia and Eritrea, and
our appreciation for the efforts exerted in this direction
by the Organization of African Unity and the
constructive role played by President Abdelaziz
Bouteflika of the brotherly People's Democratic
Republic of Algeria.
It is perhaps true to say that the globalization of
the economy and the stunning developments in the
fields of information, communications and scientific
innovation — which have torn down the barriers to the
flow of international trade, facilitated the transfer of
capital across borders, made interaction among various
cultures inevitable and made every State in the world a
neighbour to all other States — have both pros and
cons and therefore constitute a great challenge for the
future.
The misgivings with regard to globalization have
been amply discussed and identified. Foremost among
these is the fear that it will weaken States' national
authority and their ability to act freely in determining
the levels of their own economic and social
development, which would have a serious effect on the
living standard of the peoples of those States. The
situation therefore requires a reform of the
international economic order so as to enable it to deal
with the financial, economic and social ramifications
and consequent difficulties of globalization, whose
primary victims are likely to be developing and poor
societies.
The process of economic globalization and
development has given rise to many challenges for the
world economy and the international community. The
positive aspects of globalization, as perceived by some,
such as the smooth transfer of products, goods and
services across borders and the immense advances in
information technology, should be coupled with a
balance between global and national economic policies.
Despite the benefits of globalization in the fields
of information technology, electronic commerce,
education, health, social development, access to
markets and consumer benefits through the ability to
compete, there is fear that globalization's adverse
aspects might affect numerous segments of developing
societies that might not have the ability to benefit from
the opportunities provided by globalization, given their
inability to compete — thereby increasing poverty and
the marginalization of vast sectors of the population.
It is in the interest of the international community
that the progress accompanying globalization be
utilized to achieve economic growth and integration, to
assist in the eradication of poverty and to achieve
social equality and development by way of directing
the process of globalization in a humane manner in
order to mitigate its adverse effects. We must deal with
this phenomenon in a manner conducive to the
establishment of a world where a balance of interests is
struck and where equality, mutual interest and an
honourable way of life are available to all, without
exception.
It is our pleasure to express, in this context, our
support for the decisions and recommendations of the
South Summit held in Havana and the Summit of the
Group of 15 held in Cairo in June 2000, and the
contents of the final document of the twenty-fourth
special session of the General Assembly, held in
Geneva last June, to follow up the implementation of
the Copenhagen World Summit for Social
Development in respect of the human dimension of
development.
Among the challenges that mankind and our
international Organization must address in the new
century is the conservation of the environment and the
mitigation of the adverse effects of economic,
industrial and technological developments in the world.
Such a task undoubtedly requires a global effort to be
made within the framework of the continuing
implementation of the world programme for the
protection of the environment set out in Agenda 21,
which was adopted at the United Nations Conference
on Environment and Development, by linking the
interests of the developed countries with those of
developing countries, while using all means and
machinery available to fight pollution for the sake of
5

safeguarding our children and grandchildren from the
dangers of a planet spoiled by human activity.
Another challenge is the military one posed by
the proliferation of weapons of mass destruction and
nuclear capabilities and their means of transfer, which
have increased in many regions of the world in the past
few years. Given the threat to the world's future,
security and safety that such weapons pose, it is a
welcome sign for mankind as a whole that the States
Members of the United Nations have welcomed the
Review Conference of the Parties to the Treaty on the
Non-Proliferation of Nuclear Weapons, held in New
York in April and May 2000, and that the nuclear
Powers have agreed on the total elimination of nuclear
weapons.
Aware of the dangers of the proliferation of
nuclear weapons, especially in the light of the wars and
conflicts that our region has witnessed in recent
decades, we in the Middle East, including the Gulf
region, have supported all initiatives aimed at freeing
the region from all weapons of mass destruction, in
particular nuclear weapons.
The gravity of the phenomenon of terrorism —
which has intensified in recent years, challenging the
will of the international community and posing a threat
to the security and stability of States and peoples — is
of concern to us all. In reaffirming our condemnation
of terrorism, regardless of its form, cause or origin, we
call for further measures to combat it, to punish its
perpetrators and to prevent them from practising their
activities by denying them shelter.
It is incumbent upon us to reaffirm and reactivate
the role of the United Nations in order to meet and
eliminate these challenges in the framework of the
collective partnership provided for in the Charter, one
of the most important objectives of which is to replace
war and confrontation with dialogue and cooperation.
We are convinced, however, that the momentum
generated by the Millennium Summit and by the
emphasis in its Declaration on support for the role of
the United Nations in promoting harmony in
international relations and maintaining world peace and
security can be exploited only through the
implementation of the essential reforms of the
Organization's organs and bodies, especially the
Security Council, by adhering to the principle of
equitable geographic representation and transparency,
which are among the most important elements that
enhance its role in the maintenance of international
peace and security.
The advent of the third millennium, with all the
hopes it inspires, requires us all to consider and
evaluate the action we should take to correct the
concepts and adjust the machinery through which we
hope to achieve peace, security, prosperity and well-
being for all in a framework of close international
solidarity on the basis of the oneness of the human race
and its mutual interests. The unique characteristics of
the cultures, civilizations, religious beliefs and social
traditions of various societies and peoples should be
used to promote understanding, rapprochement and
interaction among all States and peoples in a world of
tranquillity, justice, security and peace.
The millennium to which we look forward is one
in which we hope relations among peoples will be
enhanced and dialogue and cooperation will replace
war and conflict, which bring nothing but devastation
and destruction.






